Affirmed and Opinion filed March 12, 2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-12-00277-CV

                       PATRICE MCBRIDE, Appellant
                                       V.
                        ALBERT MCBRIDE, Appellee

                   On Appeal from the 308th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2002-39130

                                OPINION

      This appeal involves competing motions for enforcement and contempt
orders entered against both appellant, Patrice McBride, and appellee, Albert
McBride, for violating several provisions of their divorce decree. Albert was held
in contempt for failing to pay certain child support commitments; Patrice was held
in contempt for violating certain provisions of the parties’ standard possession
order. Patrice contends that the trial court erred by failing to (1) consider her
claims regarding missed child support payments before Texas acquired jurisdiction
over this case; (2) include these amounts in its judgment for unpaid child support
in the contempt order against Albert; (3) include amounts to reimburse her for
child care in this judgment; and (4) award attorney’s fees as part of its contempt
order against Albert. We affirm the trial court’s contempt order against Albert.

                                BACKGROUND

      Patrice and Albert married on October 20, 1998. They signed an agreed
dissolution of their marriage in Connecticut on December 22, 2000. According to
the dissolution, Albert was required to pay $122.88 per week in child support for
their minor child. Child care expenses were to be split between Albert and Patrice,
with Patrice paying 61.4% and Albert paying 38.6% of the expenses. Patrice was
required to maintain insurance for the child, and the parties agreed to split any of
the child’s medical expenses that were not covered by Patrice’s insurance. After
the parties moved to Texas, the dissolution agreement was registered here in
June 2002.

      In February 2004, Albert filed a petition to modify the parent-child
relationship, seeking a reduction in his child support payments. On February 16,
2004, the 308th District Court of Harris County heard the case that resulted in the
suit affecting the parent-child relationship order (the “SAPCR order”) from which
these contempt proceedings arise. As is relevant to this appeal, in this SAPCR
order, the court named both Patrice and Albert joint managing conservators of their
child. Patrice was given the exclusive right to establish the primary residence of
their child with no geographical limitation.      The SAPCR order contained a
standard possession order with provisions for parents residing less than 100 miles
apart and parents residing more than 100 miles apart.



                                         2
      Albert was ordered to pay Patrice child support of $532.48 per month, with
the first payment due on March 1, 2004.        Albert was ordered to make these
payments through the Texas Child Support Disbursement Unit in San Antonio,
Texas. He was additionally ordered to pay 38.6% of the child’s daycare expenses,
but the SAPCR order states “[I]t is the sole responsibility of Patrice McBride to
provide true and correct copies of monthly day care invoices to Albert McBride,
either by certified mail, return receipt requested, or by facsimile transmission, on
the fifth day of each month. . . .” The order also provided that the parties were to
evenly divide all reasonable and necessary uninsured medical, dental, eye care,
orthodontic, prescription, and other health care expenses.

      The SAPCR order contained the following requisite notices:

          EACH PERSON WHO IS A PARTY TO THIS ORDER IS
      ORDERED TO NOTIFY EACH OTHER PARTY, THE COURT,
      AND THE STATE CASE REGISTRY OF ANY CHANGE IN THE
      PARTY’S CURRENT RESIDENCE ADDRESS, MAILING
      ADDRESS, HOME TELEPHONE NUMBER, NAME OF
      EMPLOYER, ADDRESS OF EMPLOYMENT, AND WORK
      TELEPHONE NUMBER. THE PARTY IS ORDERED TO GIVE
      NOTICE OF AN INTENDED CHANGE IN ANY OF THE
      REQUIRED INFORMATION TO EACH OTHER PARTY, THE
      COURT, AND THE STATE CASE REGISTRY ON OR BEFORE
      THE 60TH DAY BEFORE THE INTENDED CHANGE. IF THE
      PARTY DOES NOT KNOW OR COULD NOT HAVE KNOWN OF
      THE CHANGE IN SUFFICIENT TIME TO PROVIDE 60-DAY
      NOTICE, THE PARTY IS ORDERED TO GIVE NOTICE OF THE
      CHANGE ON OR BEFORE THE FIFTH DAY AFTER THE DATE
      THAT THE PARTY KNOWS OF THE CHANGE.
          THE DUTY TO FURNISH THIS INFORMATION TO EACH
      OTHER PARTY, THE COURT, AND THE STATE CASE
      REGISTRY CONTINUES AS LONG AS ANY PERSON, BY
      VIRTUE OF THIS ORDER, IS UNDER AN OBLIGATION TO
      PAY CHILD SUPPORT OR ENTITLED TO POSSESSION OF OR
      ACCESS TO A CHILD.

                                         3
            FAILURE BY A PARTY TO OBEY THE ORDER OF THIS
       COURT TO PROVIDE EACH OTHER PARTY, THE COURT,
       AND THE STATE CASE REGISTRY WITH THE CHANGE IN
       THE REQUIRED INFORMATION MAY RESULT IN FURTHER
       LITIGATION TO ENFORCE THE ORDER, INCLUDING
       CONTEMPT OF COURT. A FINDING OF CONTEMPT MAY BE
       PUNISHED BY CONFINEMENT IN JAIL FOR UP TO SIX
       MONTHS, A FINE OF UP TO $500 FOR EACH VIOLATION,
       AND A MONEY JUDGMENT FOR PAYMENT OF ATTORNEY’S
       FEES AND COURT COSTS.
The required notice was to be given to the other party by registered or certified
mail, return receipt requested. Further emphasized warnings in the order included
the provisions that failure to pay child support does not justify denying court-
ordered possession of or access to a child, and refusal to allow possess of or access
to a child does not justify failure to pay court-ordered child support. The SAPCR
order was signed on April 29, 2004, and stated, “all relief requested in this case
and not expressly granted is denied.”

       On August 15, 2007, Albert filed a motion for enforcement of the SAPCR
order, in which he asserted that he had been denied access to and possession of
their child on ten occasions from August 6, 2004 to July 8, 2005.1 He further
alleged he had been denied telephone access to the child on nine occasions from
March 5, 2007 to June 8, 2007. He claimed that Patrice had failed and refused to
provide him with her current residential address and phone number or work
address and phone number, also in violation of the order. He alleged that she had
relocated on at least two occasions since the entry of the order and had failed to
provide him with her new contact information. Albert requested that Patrice be
held in contempt for each past and any future violations of the SAPCR order and
that she be fined and confined in the county jail, among other things. He further
       1
         At the hearing on this motion, discussed infra, Albert withdrew the last two of these
alleged denials of visitation.

                                              4
asked for additional periods of possession of their child to compensate him for
those periods denied him by Patrice. Finally, he requested that Patrice be ordered
to pay his reasonable attorney’s fees, expenses, and costs should a judgment be
rendered in his favor. Shortly after filing his motion for enforcement, Albert filed
a petition to modify the parent-child relationship, alleging a material and
substantial change and seeking a reduction in his child support obligation.

      Patrice filed a general denial to Albert’s modification in September 2007. In
March 2008, she filed a motion for enforcement of child support order. She sought
child support arrearages of $41,594.16; reimbursement of daycare expenses of
$14,723.00; and reimbursement of medical expenses of $1,495.00. For each of
these violations of the SAPCR order, she sought to have Albert held in contempt,
fined, and confined to the county jail, among other things. Patrice also filed a
cross-motion to modify the parent-child relationship. In this motion, she sought an
increase in child support and an order that Albert pay the cost of their child’s
health insurance. She further requested permission to apply for a passport for their
child and permission to travel outside the United States with their child.

      The trial court heard all the motions to modify and for contempt with the
agreement of the parties in late July 2011. At this hearing, Albert testified that,
shortly after the SAPCR order was entered, Patrice took their child and returned to
Connecticut without notifying him. He testified that Patrice denied him visitation
under the SAPCR orders on numerous occasions during the time period from
August 2004 to April 2005. He explained that, while he had their child for summer
visitation in 2005, Patrice moved to Atlanta, Georgia. According to Albert, Patrice
refused to disclose her residential address in Atlanta. Albert also testified that
Patrice refused to disclose where their child attended school. He stated that he was
unable to see his child for “about two-and-a-half years” after that visit. Albert

                                          5
explained that he discovered Patrice’s address through conducting a search of tax
records and ascertained where the child attended school based on her address.
Albert testified on cross-examination that since 2008, the visitation issues have
been resolved.

       Albert admitted that he stopped paying child support in 2004 when Patrice
left for Connecticut. He testified that he made support payments from the date of
his divorce in December 2000 until 2003.2 Albert stated that he had not received
any out-of-pocket medical expense information from Patrice from the period
between 2004 and 2008. He further testified that the only information he received
regarding child care was a “spreadsheet of day care that [Patrice] made” and that
he never received a “receipt from a day care.”

       Patrice’s counsel attempted to cross examine Albert regarding child support
predating the SAPCR order. Albert’s counsel objected on the ground of “res
judicata,” asserting that this issue had already been litigated in the trial resulting in
this order. The trial court sustained Albert’s objection to this line of questioning.3

       Albert’s current wife, Melanie, testified as well. She corroborated much of
Albert’s testimony regarding Albert’s inability to exercise his visitation rights from
August 2004 to April 2005. She further attested to the difficulty she and Albert
had experienced in locating Patrice, and their efforts to find Albert’s and Patrice’s
child when Patrice relocated to Atlanta and refused to provide Albert with her
address and contact information. Melanie testified that Albert did not want to

       2
          Without objection, a document from the Harris County District Clerk, entitled “Harris
County Child Support Payment History Results,” was admitted into evidence. This document
reflects that Albert made a payment of $488.90 on March 31, 2003, as well as numerous other
payments in various amounts on various other dates up to July 1, 2011.
       3
          Patrice’s counsel later made an offer of proof regarding pre-2004 child support
obligations that she alleged Albert had made. This offer of proof is discussed in detail later in
the analysis section of this opinion.

                                               6
provide for his child from 2004 to 2008 when he did not know where the child was
because he “described it to [her] as a relapse of losing his child that he lost to
murder.” She explained that Albert and Patrice had had another child who had
been murdered at the age of about eighteen months and that, when Albert was
unable to locate his child, he felt the same loss as he had felt when he lost his other
child to murder.

      Patrice testified that she communicated regularly with Albert regarding her
contact information and that she sent him various letters with her address. She
acknowledged that she never provided the court with any change in address in
writing. She denied refusing to inform Albert where their child was enrolled in
school.   She testified that she did not send any day-care expense receipts or
medical-expense receipts to Albert because Albert “didn’t want” them from her.
Anytime that she knew Albert wanted to see their child, she permitted him to see
their child: “Any time that I was aware that he was in Connecticut to visit [our
child], I allowed him to see [our child].” She testified that whenever she attempted
to discuss moving to Atlanta with their child, Albert became upset, hung up the
phone, and changed his phone number. However, she acknowledged that she
never provided her address in Atlanta to him.

      Patrice testified regarding the day care expenses she incurred for their child.
A spreadsheet she had created was admitted into evidence summarizing the
daycare expenses she had incurred and had sent to Albert. She requested that
Albert reimburse her for his portion of these day care expenses, which totaled
$16,725.38. Patrice testified about the out-of-pocket medical expenses she paid for
their child; a listing of these expenses was admitted into evidence.           Patrice
explained that, according to the SAPCR order, she and Albert were to split those



                                          7
expenses “50/50.” She requested $2,623.00 in reimbursement from Albert for his
portion of these expenses.

      Both attorneys testified regarding their fees, rested, and closed. Albert’s
attorney moved for a directed verdict regarding Patrice’s attorney’s fees due to her
counsel’s lack of testimony regarding the reasonableness of his fees, which the trial
court took under advisement.

      On October 19, 2011, the trial court signed contempt orders finding both
Patrice and Albert in contempt. The trial court specifically found that Patrice had
violated the SAPCR order by denying Albert visitation on August 6, 2004 and
September 3, 2004. Patrice was held in criminal contempt for each of these
violations, assessed punishment of confinement for fifteen days for each separate
violation to run concurrently in the Harris County Jail. The commitment was
suspended, and she was placed on community supervision for a period of 120
months. She was ordered to pay attorney’s fees and costs of $3,010.00 to Albert.
Albert was ordered to pay Patrice $750.00 in attorney’s fees that had previously
been assessed against him as part of this contempt order.

      In its order holding Albert in contempt, the trial court found that Albert
specifically failed to pay Patrice child support on five separate occasions. The
court further found Albert in arrears in the amount of $35,888.25 for the period
from February 16, 2004 through July 31, 2011. Finally, the court found that Albert
had failed to pay his portion of the uninsured health care reimbursement as
additional child support and ordered him to pay Patrice $2,623.00. For each of the
five specific contempt findings, the trial court found Albert in criminal contempt
and ordered his punishment assessed at confinement in the Harris County jail for
120 days for each separate violation, to run concurrently. Albert was also held in
civil contempt and ordered confined in the county jail until he paid the $35,888.25

                                         8
assessed as arrearages. Both his commitments were suspended, and he was placed
on community supervision for 120 months.                  Albert was ordered to pay an
additional $600.00 per month through the state disbursement unit to pay his
arrearages, in addition to his current child support under the SAPCR order. He
was further ordered to pay $2,623.00 in medical expenses by December 1, 2011.
Patrice was not awarded any attorney’s fees or costs in this order. Patrice filed a
motion for new trial, in which, as is relevant here, she asserted that the trial court
abused its discretion by failing to include child support payments from the
Connecticut order of December 12, 2000 and failing to award Patrice attorney’s
fees as the prevailing party in her motion for enforcement of child support order.
The motion was denied, and this appeal timely ensued.4

                                         ANALYSIS

       In four issues, Patrice challenges the trial court’s contempt order entered
against Albert on her motion to enforce child support. A trial court’s decision to
grant or deny the relief requested in a motion for enforcement is reviewed for an
abuse of discretion.       Chenault v. Banks, 296 S.W.3d 186, 189 (Tex. App.—
Houston [14th Dist.] 2009, no pet.).

A.     The Child Support Arrearages Award

       In her first issue, Patrice asserts that the trial court erroneously granted
Albert’s assertion of res judicata regarding the child support ordered by the
Connecticut court before Texas obtained jurisdiction over this case. In her second
issue, she contends that the trial court failed to include in its arrearages award



       4
          The trial court also signed a modification order on October 19, 2011, which is not
subject to any issues in this appeal. In the modification order, the parties were ordered to bear
their own attorney’s fees and costs.

                                               9
amounts ordered by the Connecticut court before Texas acquired jurisdiction over
this case. We discuss these related issues together.

      Fundamentally, these complaints concern the trial court’s decision to
exclude evidence, which we review for an abuse of discretion. See Bay Area
Healthcare Grp., Ltd. v. McShane, 239 S.W.3d 231, 234 (Tex. 2007); Interstate
Northborough P’ship v. State, 66 S.W.3d 213, 220 (Tex. 2001). As discussed
above, the trial court sustained Albert’s objection to Patrice’s attempt to offer
evidence concerning any child support arrearages prior to 2004.

      Regardless of the validity of this ruling, the trial court permitted Patrice to
make an offer of proof regarding the alleged arrearages from the contested period
of time.   See Tex. R. Evid. 103(a)(2) (requiring a party complaining of the
exclusion of evidence to make the substance of the evidence known to the trial
court). An offer of proof will not preserve error adequately unless the record
shows the nature of the evidence with sufficient specificity to allow the reviewing
court to determine whether the trial court erred in excluding it. See Watts v.
Oliver, —S.W.3d—, No. 14-11-00637-CV, 2013 WL 266050, at *3 (Tex. App.—
Houston [14th Dist.] Jan. 24, 2013, no pet. h.) (citing In re N.R.C., 94 S.W.3d 799,
806 (Tex. App.—Houston [14th Dist.] 2002, pet. denied)).

      A copy of a payment record attached to a motion for enforcement is
evidence of the facts asserted in the payment record and is admissible to show
whether payments were made. See Tex. Fam. Code § 157.162(c). But the offer of
proof Patrice made at trial is not the payment record she attached to her motion for
enforcement. Instead, the offer of proof included in the reporter’s record consists
of a spreadsheet entitled “Delinquent Child Support Report Record” dated
“7/25/2011.”    Albert is listed as the “Obligor,” and Patrice is listed as the
“Obligee.” Only pages five through nine of this document are included in the

                                         10
record; pages one through four are missing. The first date on the document is
listed as “07/05/02,” and includes an “unconfirmed obligation” of “9,953.28,” and
a “balances interest” of “511.36.”          The final date listed on the document is
“09/01/08,” with an “unconfirmed obligation” of “19,230.00,” and a “balances
interest” of “1,673.02.”5

       This incomplete document is not adequate to allow us to determine whether
the trial court erred in excluding Patrice’s evidence. See Watts, 2013 WL 266050
at *3 (concluding that offer of proof was insufficient to preserve issue for appeal
because it was not specific enough); cf. In re K.R., No. 05-06-00885-CV, 2007 WL
2081453, at *3 (Tex. App.—Dallas July 23, 2007, pet. denied) (mem. op.) (“We
find nothing in [Family Code section 157.162(c)] to suggest that a ‘payment
record,’ as that term is used in the statute, includes a document like the present
one, with unexplained interest rates, terms, and calculations.”). Accordingly, we
conclude that Patrice did not preserve error on these issues, and we overrule them.

B.     Day Care Expenses

       In her third issue, Patrice asserts that the trial court erred by failing to
include in its judgment for unpaid child support the amount to reimburse her for
child care expenses ordered as additional child support. As discussed above,
however, the SAPCR order expressly states that Patrice is required to provide
copies of monthly day care invoices to Albert by the fifth of each month. Patrice
admittedly did not provide these invoices to Albert. Rather, at the contempt
hearing, she provided a summary spreadsheet listing the dates of the child’s
attendance, the tuition Patrice allegedly paid, and the 38.6% Albert allegedly owed.
Because Patrice failed to comply with the terms of the SAPCR order, we cannot

       5
         This exhibit is attached to Patrice’s appellate brief. As attached, it is missing page
seven as well as pages one through four.

                                              11
say that the trial court abused its discretion by not including this amount in its
judgment of arrearages. We overrule Patrice’s third issue.

C.     Attorney’s Fees

       In Patrice’s fourth issue, she argues that the trial court erred by not awarding
her attorney’s fees as part of its order after finding Albert in contempt for failing to
pay child support. We begin our analysis of Patrice’s complaint by noting that this
hearing was not held simply on Patrice’s enforcement motion against Albert.
Rather, as noted above, it was a combined hearing on several motions: Patrice’s
enforcement motion, Albert’s enforcement motion, and both Patrice’s and Albert’s
motions to modify.6 The attorney’s fees were incurred by the parties’ prosecuting
and defending all of these motions. Thus, the determination of the proper amount
of attorney’s fees was not a simple matter for the trial court.

       Texas Family Code section 157.167 requires the court to order the
respondent to pay, in addition to the arrearages, the movant’s reasonable attorney’s
fees and costs if the court finds the respondent has failed to make child support
payments. Tex. Fam. Code § 157.167(a).7 The party seeking to recover attorney’s
fees has the burden of proof. In re A.L.S., 338 S.W.3d 59, 69 (Tex. App.—
Houston [14th Dist.] 2011, pet. denied). The question of the reasonableness of
attorney’s fees is a fact question, which must be supported by competent evidence.
In re A.M.K., No. 14-03-01308-CV, 2005 WL 3005636, at *4 (Tex. App.—
Houston [14th Dist.] Nov. 10, 2005, pet. denied) (mem. op.).

       6
         Chapter 106 of the Texas Family Code authorizes an award of reasonable attorney’s
fees and expenses in a modification proceeding. See Tex. Fam. Code § 106.002.
       7
         This section also requires the court to order the respondent, in addition to other
remedies, to pay the movant’s reasonable attorney’s fees and costs if the respondent has failed to
comply with the terms of an order providing for the possession of or access to a child. Id. §
157.167(b). In this case, both Patrice and Albert were successful movants on their individual
motions to enforce.
                                               12
       Albert’s counsel testified first regarding his fees.           He explained his
background and experience and stated that he is familiar with the customary rates
for attorneys in the Harris County area. He testified that his contract with Albert
provides for a $200 per hour fee. He stated that his representation of Albert was
both reasonable and necessary, as were the fees he charged in this case. He stated
his total costs were $1,510. He testified that he had spent 37.35 hours on this case
since 2006, which did not include mediation and trial time. According to Albert’s
counsel, mediation and trial time added approximately an additional seven and a
half hours to his total time. Although he testified on cross-examination that twelve
hours of his total time had been spent on this case before it had been dismissed for
want of prosecution and re-filed, his testimony could support an award of up to
$10,480.00 in attorney’s fees and costs. In the contempt order entered against
Patrice, the trial court ordered Albert to pay Patrice’s counsel $750.00 in attorney’s
fees he had previously been ordered to pay and ordered Patrice to pay Albert’s
counsel $3,010.00 as attorney’s fees, expenses, and costs.

       Patrice’s attorney later provided the following testimony regarding his fees.
He stated that his usual rate is $275.00 per hour. He provided an invoice as an
exhibit of the time he had spent prosecuting the motion for enforcement of child
support, defending the motion for enforcement of possession, and prosecuting the
motion to modify, which was admitted into evidence. The total amount billed on
this invoice, including fees and costs, was $7,526.25.8           He requested that an
additional six hours of time for trial and mediation at his hourly rate be added to
his invoice for an award of fees and costs. Thus, his request for attorney’s fees and
costs totaled $9,176.25. After this testimony, he rested and closed. As noted
supra, Albert’s counsel then moved for a directed verdict on attorney’s fees and
       8
         This amount included the $750.00 in fees that had previously been assessed against
Albert, described above and awarded to Patrice in the contempt order entered against her.

                                            13
costs, asserting that Patrice’s counsel had failed to establish that his fees were
reasonable. The trial court took the matter under advisement and later entered a
contempt order against Albert in which no attorney’s fees, expenses, or costs were
awarded to Patrice or her counsel.

         Under the unique circumstances of this case, we cannot say that the trial
court abused its discretion in making the attorney’s fees and costs awards it did.
First, in the modification order, not subject to this appeal but made part of our
record, the parties are ordered to bear their own attorney’s fees and costs. Second,
Albert’s counsel was awarded only a fraction of the attorney’s fees and costs for
which he provided competent evidentiary support. See Arthur Andersen & Co. v.
Perry Equip. Corp, 945 S.W.2d 812, 818 (Tex. 1997) (setting forth non-exclusive
list of factors courts should consider when determining reasonableness of
attorney’s fees); A.M.K., 2005 WL 3005636, at *4. Finally, Patrice’s counsel
provided no evidence that his fees and costs were reasonable. See Arthur Andersen
& Co., 945 S.W.2d at 818; cf. A.L.S., 338 S.W.3d at 69–70 (holding trial court did
not abuse its discretion in failing to award attorney’s fees after finding respondent
failed to make child support payments because movant presented no evidence of
any reasonable fees incurred). Accordingly, we overrule Patrice’s fourth and final
issue.

                                    CONCLUSION

         After thoroughly reviewing the entire record of this case, including all three
orders resulting from the single hearing, we have overruled Patrice’s four issues




                                           14
challenging the contempt order entered against Albert. Accordingly, we affirm the
trial court’s order.




                                     /s/    Adele Hedges
                                            Chief Justice


Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.




                                       15